DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending
Claim(s) 11–20 is/are being treated on their merits.
Claim(s) 1-10 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0280943 A1.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1–10, drawn to a method of preparing a composite separator, classified in H01M50/403.
II. Claim(s) 11–20, drawn to a composite separator, classified in H01M50/491.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as, coating at least one surface of a porous substrate with a coating liquid in which a fluorine-based resin is dissolved in a solvent, thereby forming a coating layer; immersing the porous substrate on which the coating layer has been formed in a coagulating liquid containing water at a temperature of 10° C to 25° C and a concentration of a solvent in the coagulating liquid is less than 22% by mass, thereby coagulating the fluorine-based resin to form a porous layer, and obtaining a composite separator in which the porous layer has been formed on the porous substrate; flushing the composite film; and drying the composite film after flushing.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During an e-mail/telephone conversation with Jun Young Jeon (Reg. No. 43,693) on 06 October 2022 a provisional election was made without traverse to prosecute the invention of a composite separator, claim(s) 11–20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 1–10 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08 March 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PREPARING COMPOSITE SEPARATOR INCLUDING CONTROLLING AMOUNT OF NON-SOLVENT SUPPLIED DURING HOT-AIR DRYING, COMPOSITE SEPARATOR INCLUDING POROUS SUBSTRATE WITH FLUORINE-BASED RESIN POROUS LAYER WITH MORE SMALL-DIAMETER PORES THAN LARGE-DIAMETER PORES, AND LITHIUM BATTERY COMPRISING COMPOSITE SEPARATOR.

The use of the term Ketjen black (e.g., [0100]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "an electrode assembly comprising a positive electrode, a negative electrode, and the composite separator interposed between the positive electrode and the negative electrode, wound in a jelly roll shape, has a bending strength of 460 N or more." Claim 11 is directed to a composite separator. It is unclear how a bending strength of an electrode assembly further limits a composite separator. The bending strength is determined using an electrode assembly under specific conditions (e.g., [0163]).
Claims 12–14 are directly dependent from claim 11 and include all the limitations of claim 11. Therefore, claims 12–14 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a plurality of pores." Claim 11, which claim 15 is directly dependent, recites the limitations "pores having a diameter of 500 nm to 1000 nm" and "pores having a diameter less than 500 nm." It is unclear if "a plurality of pores" recited in claim 15 is further limiting "pores having a diameter of 500 nm to 1000 nm" and/or "pores having a diameter less than 500 nm" recited in claim 11.
Claim 15 recites the limitation "a plurality of pores are discontinuously arranged on a polymer film in the form of islands." It is unclear if "in the form of islands" is further limiting "a plurality of pores" or "a polymer film."
Claims 16–19 are directly or indirectly dependent from claim  11 and include all the limitations of claim 16–19. Therefore, claims 16–19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the composite separator according to claim 11" and include all the limitations of claim 11. Therefore, claim 20 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11–15 and 18–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2017/0033348 A1, hereinafter Murakami) in view of Kim et al. (US 2016/0293999 A1, hereinafter Kim) and Yoshitomi (JP 2012-099324 A).
Regarding claim 11, Murakami discloses a composite separator (FIG. 3, [0094]), the composite separator comprising:
a porous substrate (see first porous layer, [0326]); and
a porous layer formed on one side or both sides of the porous substrate (see second porous layer, [0326]),
wherein the porous layer comprises a fluorine-based binder (see PVDF-based resin, [0360]) and inorganic particles (see inorganic filler, [0372]),
a ratio (a/b) of the number of pores having a diameter of 500 nm to 1000 nm per 1 μm2 of the porous layer (a) to the number of pores having a diameter less than 500 mm per 1 μm2 of the porous layer (b) is from 0.25 to 0.85 (FIG. 3, [0333]).
Murakami illustrates a surface of the porous layer in the composite separator utilizing a scanning electron microscope (FIG. 3, [0333]). The instant application discloses the number of pores per unit area of the surface of the porous layer in the composite separator was manually measured utilizing a scanning electron microscope (e.g., [0155]). The number of pores per unit area of the surface of the porous layer of Murakami was manually measured utilizing a scanning electron microscope. Murakami discloses a ratio (a/b) of the number of pores having a diameter of 500 nm to 1000 nm per 1 μm2 of the porous layer (a) to the number of pores having a diameter less than 500 mm per 1 μm2 of the porous layer (b) of 0.43.
Murakami does not explicitly disclose:
an electrode assembly comprising a positive electrode, a negative electrode, and the composite separator interposed between the positive electrode and the negative electrode, wound in a jelly roll shape, has a bending strength of 460 N or more, and
wherein the bending strength is from 460 N to 550 N.
Kim discloses an electrode assembly (200) comprising a positive electrode (6), a negative electrode (12), and a composite separator (9) interposed between the positive electrode (6) and the negative electrode (12), wound in a jelly roll shape, has a bending strength of 460 N or more (TABLE 2, [0064]), and wherein the bending strength is from 460 N to 550 N (TABLE 2, [0064]) to minimize battery shape changes during charging and discharging (see flexural rigidity, [0037]). Murakami and Kim are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode assembly of Kim with the bending strength of Kim in order to minimize battery shape changes during charging and discharging.
Modified Murakami does not explicitly disclose:
the porous layer has a peel strength of 0.3 N/m or more with respect to the porous substrate, and
wherein the peel strength is from 0.3 N/m to 0.95 N/m.
Yoshitomi discloses a composite separator having a peel strength of 5 N/m to 75 N/m between a porous substrate and a heat resistant porous layer to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness (see peel force, [0016]). Murakami and Yoshitomi are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite separator of modified Murakami with the peel strength of Yoshitomi in order to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness.
Regarding claim 14, modified Murakami discloses all claim limitations set forth above and further discloses a composite separator:
wherein the porous layer comprises 0.3 to 0.4 pores having a diameter of 500 nm to 1000 nm per 1 μm2, and 0.5 to 1.5 pores having a diameter less than 500 nm per 1 μm2 (FIG. 3, [0333]).
Murakami illustrates a surface of the porous layer in the composite separator utilizing a scanning electron microscope (FIG. 3, [0333]). The instant application discloses the number of pores per unit area of the surface of the porous layer in the composite separator was manually measured utilizing a scanning electron microscope (e.g., [0155]). The number of pores per unit area of the surface of the porous layer of Murakami was manually measured utilizing a scanning electron microscope. Murakami discloses the porous layer comprises 0.40 pores having a diameter of 500 nm to 1000 nm per 1 μm2, and 0.93 pores having a diameter less than 500 nm per 1 μm2.
Regarding claim 15, modified Murakami discloses all claim limitations set forth above and further discloses a composite separator:
wherein the porous layer has a surface morphology in which a plurality of pores are discontinuously arranged on a polymer film in the form of islands (FIG. 3, [0333]).
Regarding claim 18, modified Murakami discloses all claim limitations set forth above and further a composite separator:
wherein the inorganic particles comprise at least one selected from alumina, titania, boehmite, and barium sulfate (see inorganic filler, [0372]).
Regarding claim 19, modified Murakami discloses all claim limitations set forth above and further discloses a composite separator:
wherein an amount of the inorganic particles is 90 wt % or less based on a total weight of the porous layer (see filler, [0377]).
Regarding claim 20, Murakami discloses a lithium battery, the lithium battery comprising an electrode assembly comprising a positive electrode, a negative electrode, and a composite separator interposed between the positive electrode and the negative electrode, wherein the electrode assembly is wound in a jelly roll shape (see nonaqueous secondary battery, [0473]), wherein the composite separator comprises:
a porous substrate (see first porous layer, [0326]); and
a porous layer formed on one side or both sides of the porous substrate (see second porous layer, [0326]),
wherein the porous layer comprises a fluorine-based binder (see PVDF-based resin, [0360]) and inorganic particles (see inorganic filler, [0372]),
a ratio (a/b) of the number of pores having a diameter of 500 nm to 1000 nm per 1 μm2 of the porous layer (a) to the number of pores having a diameter less than 500 mm per 1 μm2 of the porous layer (b) is from 0.25 to 0.85 (FIG. 3, [0333]).
Murakami illustrates a surface of the porous layer in the composite separator utilizing a scanning electron microscope (FIG. 3, [0333]). The instant application discloses the number of pores per unit area of the surface of the porous layer in the composite separator was manually measured utilizing a scanning electron microscope (e.g., [0155]). The number of pores per unit area of the surface of the porous layer of Murakami was manually measured utilizing a scanning electron microscope. Murakami discloses a ratio (a/b) of the number of pores having a diameter of 500 nm to 1000 nm per 1 μm2 of the porous layer (a) to the number of pores having a diameter less than 500 mm per 1 μm2 of the porous layer (b) of 0.43.
Murakami does not explicitly disclose:
an electrode assembly comprising a positive electrode, a negative electrode, and the composite separator interposed between the positive electrode and the negative electrode, wound in a jelly roll shape, has a bending strength of 460 N or more.
Kim discloses an electrode assembly (200) comprising a positive electrode (6), a negative electrode (12), and a composite separator (9) interposed between the positive electrode (6) and the negative electrode (12), wound in a jelly roll shape, has a bending strength of 460 N or more (TABLE 2, [0064]), and wherein the bending strength is from 460 N to 550 N (TABLE 2, [0064]) to minimize battery shape changes during charging and discharging (see flexural rigidity, [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode assembly of Kim with the bending strength of Kim in order to minimize battery shape changes during charging and discharging.
Modified Murakami does not explicitly disclose:
the porous layer has a peel strength of 0.3 N/m or more with respect to the porous substrate.
Yoshitomi discloses a composite separator having a peel strength of 5 N/m to 75 N/m between a porous substrate and a heat resistant porous layer to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness (see peel force, [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite separator of modified Murakami with the peel strength of Yoshitomi in order to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2017/0033348 A1) in view of Kim et al. (US 2016/0293999 A1, hereinafter Kim) and Yoshitomi (JP 2012-099324 A) as applied to claim(s) 11 above, and further in view of Yen (US 2009/0142657 A1).
Regarding claims 16 and 17, modified Murakami discloses all claim limitations set forth above and further discloses a composite separator:
wherein the fluorine-based binder comprises a vinylidene fluoride-hexafluoropropylene copolymer (see PVDF-based resin, [0360]), and
wherein the vinylidene fluoride-hexafluoropropylene copolymer has a weight average molecular weight of 700,000 to 1,200,000 (see PDVF-based resin, [0366]).
Modified Murakami does not explicitly disclose:
the vinylidene fluoride-hexafluoropropylene copolymer has a glass transition temperature of -10° C or lower and a melting point of 150° C or higher;
Yen discloses a composite separator comprising a porous layer including a fluorine-based binder having a glass transition temperature of -10° C or lower and a melting point of 150° C or higher (TABLE 1, [0027]) to improve the safety of the battery (see first polymer, [0033]). Murakami and Yen are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the vinylidene fluoride-hexafluoropropylene copolymer of modified Murakami with the glass transition temperature and melting point of Yen in order to improve the safety of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725